IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DARLENE HARRIS,                                :   No. 31 WAL 2022
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
CITY OF PITTSBURGH, WILLIAM                    :
PEDUTO AND CITY OF PITTSBURGH                  :
ETHICS HEARING BOARD,                          :
                                               :
                    Respondents                :

DARLENE HARRIS,                                :   No. 32 WAL 2022
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
CITY OF PITTSBURGH, WILLIAM                    :
PEDUTO AND CITY OF PITTSBURGH                  :
ETHICS HEARING BOARD,                          :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

     AND NOW, this 24th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.